Citation Nr: 1509859	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  11-15 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1973 to April 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for anxiety and depressive disorder.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for psychiatric disabilities include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly combined and broadened the Veteran's psychiatric disorder claims (they were previously characterized as a claim for service connection for anxiety disorder and depression) to reflect a claim inclusive of other psychiatric disability also indicated within clinical records.  However, the Board notes that the Veteran was denied service connection for PTSD in an April 2010 rating decision and did not appeal this decision; therefore, the issue is characterized as an acquired psychiatric disorder other than PTSD.  


FINDING OF FACT

The Veteran's acquired psychiatric disability, in particular depression, had its onset during service and is etiologically related to his active service.






CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal for entitlement to service connection for an acquired psychiatric disability.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Merits

The Board notes that the Veteran filed for service connection for depressive disorder in April 2010.  In an August 2010 rating decision he was denied service connection, and he filed a notice of disagreement to this decision in October 2010, and perfected an appeal as to this issue.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's enlistment examination did not indicate any psychiatric abnormality and he did not report a history of depression or any other psychiatric disability at that time. There is no evidence of psychiatric treatment in service for a psychiatric disability, and the Veteran's October 1975 separation examination is also silent for any complaints or diagnosis of depression.  

The Veteran's post-service VA treatment records reflect a current, clinical diagnosis of depression.  

The Board notes that the Veteran has reported that two in service occurrences have led to his psychiatric disabilities; first, his witnessing of his friend being killed when a tank rolled over him and second, his inability to complete his airborne training due to running out of time during his enlistment.  Although the RO was unable to verify that the Veteran witnessed his friend's death, the Board notes that the Veteran's service treatment records verify that he suffered a head injury in 1973 that required medical treatment.  The Board finds the Veteran credible in his report that he failed to complete his airborne training, and therefore finds that an in-service injury was incurred.  

In September 2011 the Veteran was afforded a VA examination for his mental health disabilities.  At that time, the Veteran claimed that he had a psychiatric condition due to his inability to complete his Airborne training in-service and witnessing the death of a friend when a fuel tank flipped over and crushed him.  The Veteran was evaluated for any cognitive changes secondary to his reported head injury in-service, without evidence of any cognitive impairment found.  The Veteran reported in detail about how he hit his head on the ceiling and was on medical hold for a period of time.  By the time he was able to request to finish his Airborne training, he was informed that he needed at least a year remaining on his enlistment to complete the training, which he did not have.  The Veteran noted that he mostly kept to himself socially, that he slept a lot and had no interest in activities.  He had a history of one suicide attempt, but not recently, and he was on antidepressants and anti-anxiety medication.  

The examiner diagnosed the Veteran with chronic Major Depressive Disorder.  The examiner opined that it was at least as likely as not that the Veteran's inability to complete his airborne training was either a precipitating or aggravating factor for his depressive disorder.  While the examiner speculated that the Veteran's childhood experiences could have contributed to the impact that not being able to participate in this training had on him, he was unable to confirm this theory as the Veteran denied experiencing any childhood abuse.  

The Board further notes that the Veteran submitted a private opinion from Dr. B., who provided mental health services to the Veteran from October 2009.  She reported that the Veteran had depressive disorder as a result of his not being able to "earn his wings," and that he exhibited depressive symptoms of lack of motivation, low energy, low self-esteem, sleep disturbances and isolation.  Dr. B. also noted that the Veteran had mentioned how his friend died in-service when a tank rolled over on top of him.  

In addition to the above positive medical evidence, which supports the claim for service connection, the Veteran has essentially argued in his January 2015 Board hearing testimony that he has experienced symptoms of depression since his discharge from service in 1976.  The Board finds his statements to be credible, as they have remained consistent throughout the claims and appeal process, and weigh in favor of his claim for service connection for an acquired psychiatric disability.  The Veteran has described symptoms consistent with major depressive disorder, particularly feeling depressed, and is certainly competent to report on symptoms that he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

In short, the Board finds the Veteran's statements, that his symptoms began as a result of his military service to be credible.  Thus, the Board also finds that the favorable evidence (the favorable private opinion by Dr. B., the VA examiner's medical opinion, and the Veteran's lay statements) are highly probative in establishing that the Veteran's currently demonstrated acquired psychiatric disability is as likely as not related to his active service.

Consequently, the Board concludes that all elements of a service connection claim have been met, namely, that the Veteran noted his depression in service and that there is a nexus between his depression in service and his current acquired psychiatric disability.

For the reasons and bases set forth above, the Board finds that service connection for depression is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran, and the claim for service connection for an acquired psychiatric disability, characterized by depression, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for an acquired psychiatric disability, other than PTSD, is granted.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


